Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose amending the independent claims 1, 10 and 15 to include the feature wherein recursively traversing the semantic computation graph, each node of the graph (e.g., INTERSECT, LOCATE, CONJUNCTION, DISJUNCTION, and RELATE) can be interpreted to determine the correct objects, attributes, and modifiers in the edit request, query, or computer vision grounding operation and verifying, the ontology data is extensible, and it evolves as both language and visual components improve over time and this proposed amendments will overcome the current rejection. 
Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
 
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“means for parsing input text containing a referring expression into a hierarchical subject, predicate and object parse structure ” in claim 10.  
“a means for generating a semantic computation graph based on the hierarchical subject, predicate, and object parse structure, … in claim 10” 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In Section 0041 of the specification applicant discloses server 106  includes application 110 (Fig. 7) which is used to parse the referring expression and generate a semantic computation graph via referring expression processing system and therefore it is clear the means for parsing the referring expression and generating the semantic computation corresponds to the application on the server 106.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
 
No 112 rejection is needed since corresponding structures are provided in the specification  as discussed above. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding independent claims 1, 10 and 15 applicant argues that the cited references fails to disclose 
“based on the hierarchical parse structure, generating a semantic computation graph comprising nodes of a first node type that represent the noun objects and children nodes that are children of the nodes of the first node type and that represent the noun object modifiers”.
In reply examiner respectfully disagree because Qu (US20070016863) in view of Volkan clearly discloses dependency relationship system that based on the based on the hierarchical parse structure, generating a semantic computation graph (Fig. 5B shows Graph 500 which is constructed from Fig. 5A which is another type of hierarchy structure similar to the structure described in Section 0034) from comprising nodes of a first node type that represent the noun objects (Node 520 “Computer” shown in Fig. 5B) and children nodes that are children of the nodes of the first node type and that represent the noun object modifiers, (Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child).
Also see the screen shot below:

    PNG
    media_image1.png
    563
    651
    media_image1.png
    Greyscale

 Computational Graph (Fig. 5B) is computed from the structure Fig. 5A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US20070016863) in view of NPL “Using Syntax to Ground Referring Expressions in Natural Images” by Volkan Cirik, Taylor Berg-Kirkpatrick, Luois-Philippe Morency-May 2018) referred to as Volkan from here on in this correspondence. (Qu in view of Volkan) 
Claim 1, Qu discloses a computer-implemented method (Section 0030, lines 1-3 method 200) comprising:
receiving input text containing at least one referring expression; (Section 0033, lines 1-3, pairs of terms are extracted from Text corpus)  
parsing the at least one referring expression of the input text into a hierarchical parse structure; (Section 0034, lines 1-4 and 12-14- thus the relationship between a head or parent and a modifier or dependent reads on the hierarchical parse structure)  
that represents noun objects in the input next  and noun object modifiers in the input text; (Section 0034, lines 17-20- thus “Kim likes red apples”  and “red” as the adjunct noun modifier while “apples” as the head or parent or noun object) 
based on the hierarchical parse structure, generating a semantic computation graph (Fig. 5B shows Graph 500 which is constructed from Fig. 5A which is another type of hierarchy structure similar to the structure described in Section 0034) from comprising nodes of a first node type that represent the noun objects (Node 520 “Computer” shown in Fig. 5B) and children nodes that are children of the nodes of the first node type and that represent the noun object modifiers, (Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child).


    PNG
    media_image1.png
    563
    651
    media_image1.png
    Greyscale


Figure 1: Computational Graph (Fig. 5B) is computed from the structure Fig. 5A.
Secondary reference (Volkan-2018) also addresses this limitation see fig. 1c as shown below: 

    PNG
    media_image2.png
    309
    465
    media_image2.png
    Greyscale

Figure 2: The semantic Graph is computed from the referring expression "half of a sandwich on the right side of a plate nearest a coffee mug". The term “coffee” modifies the noun “mug”
Qu does not disclose using the semantic computation graph  to perform image task. 
Volkan-2018 discloses computing semantic graph to perform image task. ( Lines 11-17 of Col 1 on page 3 “Generating a Computation Graph” that each node localizes objects present in the image, item (d) shown on Page 2.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Qu to perform image task such as identifying objects within an image. 
The motivation is that this modification unable users to search or retrieve answers from images. 
Claim 2, Qu (Abstract: lines 9-11)  in view of Volkan discloses wherein each of the children nodes classifies a corresponding noun object modifier into a modifier type (Qu: Section 0034, lines 7-9- thus the assigned symbols in a sentence denote specific types of dependency relations) and a modifier value. (Qu: Section 0052, lines 8-9- thus “authority score for each vertex V” reads on the modifier value because each vertex which includes the modifier vertex (backup vertex) in Section 0051 has a score) 
Claim 3, Qu in view of Volkan discloses wherein the noun object modifiers represented by the children nodes act as adjectives that modify the noun objects. (Qu: Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child).

Claim 4, Qu in view of Volkan discloses wherein the image task comprises associating the semantic computation graph (Qu: Section 0037, lines 1-3 “a graph using modifier-noun”) with object information from a computer vision system for image editing requests. (Volkan: Col. 8, Col. 1 lines 34-36- thus the visual scene of identical shapes and Fig. 3 shows computer vision as well see the screenshot below: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 3: the request "a man going before a lady carrying a cell phone retrieve the image above.

Claim 5, Qu in view of Volkan discloses wherein the image tasks comprises generating a query intention model to represent the at least referring expression in an image query. (Volkan: Col. 2 Page 2 lines 10-20 “GroundNet models takes the referring expression to locate nodes such as noun phrase where the noun phrase reads on the intent from the query “half sandwich plate coffee mug”) 
Claim 6, Qu in view of Volkan discloses wherein the image task comprises extracting information from an image caption (Volkan: coffee mug in Fig. 1(b) is an example of the an image caption)  based on the semantic computation graph to create a semantic index for an image search system. 
Claim 7, Qu in view of Volkan discloses wherein a first node of the nodes of the first node type, that represents a particular noun object includes a child node that represents a plurality of hypernyms or synonyms of the particular noun object. (Qu: Section 0031, lines 11-12-thus Lexicons are dictionary or vocabulary and therefore includes synonyms of noun objects)  
Claim 8, Qu in view of Volkan discloses wherein the semantic computation graph is generated based on recursively traversing the hierarchical parse structure. (Volkan: Page 1, Col. 2, lines 2-5- Thus the process of computing the semantic graph using the parse tree, subject and predicate is recursive)  
Claim 10, Qu discloses a system comprising one or more hardware processors; and one or more non-transitory computer storage media storing computer-useable (Section 0027 computer system 100) instructions that, when executed by the one or more hardware processors, (Processor 112 shown in Fig. 1) cause the one or more hardware processors to execute operations comprising: 
parsing input text containing a referring expression into a hierarchical parse structure (Section 0034, lines 1-4 and 12-14- thus the relationship between a head or parent and a modifier or dependent reads on the hierarchical parse structure)  
that represents noun objects in the input next and noun object modifiers in the input text; (Section 0034, lines 17-20- thus “Kim likes red apples”  and “red” as the adjunct noun modifier while “apples” as the head or parent or noun object) and generating, based on the hierarchical parse structure, a semantic computation graph (Fig. 5B shows Graph 500 which is constructed from Fig. 5A which is another type of hierarchy structure similar to the structure described in Section 0034) comprising nodes of a first node type that represent the noun objects (Node 520 “Computer” shown in Fig. 5B) and children nodes that are children of the nodes of the first node type and that represent the noun object modifiers. (Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child).

    PNG
    media_image1.png
    563
    651
    media_image1.png
    Greyscale


Figure 4: Computational Graph (Fig. 5B) is computed from the structure Fig. 5A.
Secondary reference (Volkan-2018) also addresses this limitation see fig. 1c as shown below: 

    PNG
    media_image2.png
    309
    465
    media_image2.png
    Greyscale

Figure 5: The semantic Graph is computed from the referring expression "half of a sandwich on the right side of a plate nearest a coffee mug". The term “coffee” modifies the noun “mug”
Qu does not disclose using the semantic computation graph  to perform image task. 
Volkan-2018 discloses computing semantic graph to perform image task. ( Lines 11-17 of Col 1 on page 3 “Generating a Computation Graph” that each node localizes objects present in the image, item (d) shown on Page 2.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Qu to perform image task such as identifying objects within an image. 
The motivation is that this modification unable users to search or retrieve answers from images. 

Claim 11, Qu (Abstract: lines 9-11)  in view of Volkan discloses wherein each of the children nodes classifies a corresponding noun object modifier into a modifier type (Qu: Section 0034, lines 7-9- thus the assigned symbols in a sentence denote specific types of dependency relations) and a modifier value. (Qu: Section 0052, lines 8-9- thus “authority score for each vertex V” reads on the modifier value because each vertex which includes the modifier vertex (backup vertex) in Section 0051 has a score) 

Claim 12, Qu in view of Volkan discloses  wherein the noun object modifiers represented by the children nodes act as adjectives that modify the noun objects. (Qu: Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child).

Claim 13, Qu in view of Volkan discloses wherein a first node, of the nodes of the first node type, that represents a particular noun object includes a child node that represents a plurality of hypernyms or synonyms of the particular noun object. (Qu: Section 0031, lines 11-12-thus Lexicons are dictionary or vocabulary and therefore includes synonyms of noun objects)  

Claim 15, Qu discloses  One or more non-transitory computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, (Section 0027 computer system 100) cause the one or more processors to perform operations  (Processor 112 shown in Fig. 1 performs the functions of extracting terms) comprising: 
receiving input text containing at least one referring expression; (Section 0033, lines 1-3, pairs of terms are extracted from Text corpus)  
parsing the at least one referring expression of the input text into a hierarchical  parse structure; (Section 0034, lines 1-4 and 12-14- thus the relationship between a head or parent and a modifier or dependent reads on the hierarchical parse structure)  
 based on the hierarchical parse structure, generating a semantic computation graph (Fig. 5B shows Graph 500 which is constructed from Fig. 5A which is another type of hierarchy structure similar to the structure described in Section 0034)  comprising nodes of a first node type that represent the noun objects (Node 520 “Computer” shown in Fig. 5B) and children nodes that are children of the nodes of the first node type and that represent the noun object modifiers, (Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child)

    PNG
    media_image1.png
    563
    651
    media_image1.png
    Greyscale

Figure 6: Computational Graph (Fig. 5B) is computed from the structure Fig. 5A.
Secondary reference (Volkan-2018) also addresses this limitation see fig. 1c as shown below: 

    PNG
    media_image2.png
    309
    465
    media_image2.png
    Greyscale

Figure 7: The semantic Graph is computed from the referring expression "half of a sandwich on the right side of a plate nearest a coffee mug". The term “coffee” modifies the noun “mug”

Qu does not disclose the semantic computation graph to perform an image task.
Volkan-2018 discloses the semantic computation graph to perform an image task. ( Lines 11-17 of Col 1 on page 3 “Generating a Computation Graph” that each node localizes objects present in the image, item (d) shown on Page 2.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Qu to perform image task such as identifying objects within an image. 
The motivation is that this modification unable users to search or retrieve answers from images. 
Claim 16, Qu (Abstract: lines 9-11)  in view of Volkan discloses wherein each of the children nodes classifies a corresponding noun object modifier into a modifier type and a modifier value. (Qu: Section 0034, lines 7-9- thus the assigned symbols in a sentence denote specific types of dependency relations) and a modifier value. (Qu: Section 0052, lines 8-9- thus “authority score for each vertex V” reads on the modifier value because each vertex which includes the modifier vertex (backup vertex) in Section 0051 has a score) 

Claim 17, Qu  in view of Volkan discloses  wherein the image task comprises associating the semantic computation graph with object information from a computer vision system for image editing requests. (Volkan: Col. 8, Col. 1 lines 34-36- thus the visual scene of identical shapes and Fig. 3 shows computer vision as well see the screenshot below: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 8: the request "a man going before a lady carrying a cell phone retrieve the image above.

Claim 18, Qu  in view of Volkan discloses wherein the image task comprises generating a query intention model to represent the at least one referring expression in an image query. (Volkan: Col. 2 Page 2 lines 10-20 “GroundNet models takes the referring expression to locate nodes such as noun phrase where the noun phrase reads on the intent from the query “half sandwich plate coffee mug”) 

Claim 19, Qu  in view of Volkan discloses wherein the image task comprises extracting information from an image caption (Volkan: coffee mug in Fig. 1(b) is an example of the an image caption) based on the semantic computation graph to create a semantic index for an image search system.

Claims 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US20070016863) in view of NPL “Using Syntax to Ground Referring Expressions in Natural Images” by Volkan Cirik, Taylor Berg-Kirkpatrick, Luois-Philippe Morency-May 2018) and further in view of Rachevsky (20170329760). 
Claims 9, 14 and 20, Qu in view of Volkan discloses wherein generating the semantic computation graph (Qu: Computational Graph (Fig. 5B))  (Qu: Nodes 510 which shows “laptop” and “desktop” reads on the noun objects modifiers, “laptop computer” or “desktop computer” wherein the laptop or desktop modifiers the computer, also see the screenshot below that shows node 520 as the parent and node 510 as the child).
Qu in view of Volkan does not discloses using a grounding ontology to expand nodes of the type to represent hypernyms or synonyms.
Rachevsky discloses using a grounding ontology to expand nodes of the type to represent hypernyms or synonyms. (Section 0106, lines 7-11- thus :noun dog may have hypernym/hypernym chain which reads on ontology expanding-also see the screen shot below:

    PNG
    media_image4.png
    291
    711
    media_image4.png
    Greyscale

Also in section 0115, lines 8-10 “includes synonyms of a node and details 418 of a node” Also see the screenshot below: 

    PNG
    media_image5.png
    817
    1643
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of providing an expanding ontology to display synonyms. The motivation is that it helps user to view synonyms within lexicons.  

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2019050968 discloses a technology transforms unstructured data (including conversations in the form of textual documents, audio streams, video streams, and/or the like) into structured, real-time machine consumable streams representing the ever-changing flow of activities and events that are occurring in the world. The structured data is computationally relevant or computationally legible. The system provides computers can consume and perform mathematical operations over the event data similar to the manner in which they handle numeric data. An extracted event is a potentially consequential action or statement represented in a computationally efficient manner.
Podgorny (US 11263277) discloses a method for executing a computerized query includes receiving a new query from a user device. The query includes natural language text. Based on a type of user, and using an alternative term generator, a selected data model is selected from among pre-determined data models. The selected data model is particular to the type of user. Each of the pre-determined data models includes a corresponding semantic graph data model that establishes semantic rela­tionships between words.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/05/2022